Stekrett, /., concurring: I concur in the result in the instant case solely on the basis that respondent has conceded that a portion of the legal fee in issue related to tax advice and that that portion is deductible. However, I wish to make it clear that, in my view, the only portion of the fee which is deductible under section 212(3) is that portion allocable to the preparation of the gift tax returns. It is that portion, and that portion only, that relates to the “determination, collection, or refund” of a tax. This is not to say that an additional portion of the fee may not be deductible under section 212(2) as an amount paid “for the management, conservation, or maintenance of property held for the production of income.” Thus it is, I accept respondent’s concession with respect to result but not his means, sec. 212 (3), to that end. Scott and Wiles, //., agree with this concurring opinion.